First of all, allow me to 
congratulate Mr. D’Escoto Brockmann on his election 
to the office of President of the General Assembly and 
to express the hope that, under his leadership, the 
General Assembly at its sixty-third session will achieve 
its goals, the most important of which are the further 
strengthening of the United Nations system for the 
sake of peace and international security and addressing 
the global issues that are becoming the challenges of 
the twenty-first century. 
 This year, humankind has faced a number of 
interrelated crises, including the energy, food, climate 
and financial crises that have combined to cause a 
general development crisis. The consequences of those 
newly emerged challenges have had the most severe 
impact on the social conditions of millions of people in 
the developing countries and on States with transitional 
economies, my country among them. 
 However, people have not lost their hope for a 
more just and fruitful world. They pin their hopes on a 
powerful and efficient United Nations capable of 
mobilizing and focusing its resources on solutions to 
the most urgent issues of the day. We believe that there 
is an urgent need to efficiently develop dialogue and 
cooperation among all the entities of this multipolar 
world and to avoid applying double standards in 
international relations. It is equally important not to 
allow people of different races, religions, continents 
and regions to be set against one another. 
 No single country in the world, not even the most 
powerful, is capable of meeting single-handed the 
challenges of our time, which range from climate 
change to the necessary uncompromising fight against 
international terrorism. Today more than ever before, 
the new generation of global issues requires a 
collective response and the United Nations, entrusted 
with a broad mandate, is the only existing instrument 
capable of addressing them. 
 One example of the new generation of global 
issues is the human right to an adequate food supply. 
The dramatic rise in the cost of food and energy has 
  
 
08-51845 2 
 
called into question the achievement of the Millennium 
Development Goals (MDGs). The food crisis has 
affected the poorest populations in the most negative 
way. In Tajikistan, 93 per cent of whose entire territory 
is mountainous and only 7 per cent suitable for 
agriculture, the food crisis has affected two thirds of all 
households. Additional coordinated efforts and 
efficient measures are called for if we are to avert a 
further degradation of the situation of global food 
security. In the present circumstances, the use of food 
for biofuel production is inhumane and immoral. 
 Our hope is that donor States will undertake all 
the necessary political, financial and economic 
measures to prevent a worsening of the food crisis. If 
they do not, millions more could suffer further 
impoverishment. We also expect that official 
international assistance will be increasingly allocated 
to the development of agriculture and that artificially 
created barriers in trade will eventually be removed. 
 It is quite obvious that the United Nations should 
play the key role in addressing the food crisis and 
related world agricultural policy. Tajikistan supports 
the activities of the United Nations High-level Task 
Force on the Global Food Security Crisis mandated to 
design urgent response measures to the food crisis. The 
efforts of the Task Force should also be focused on 
assistance and on developing joint agreed long-term 
approaches to ensuring food security throughout the 
world. The High-Level Conference on World Food 
Security in Rome and the resulting adoption of a 
declaration were important steps in that direction. 
 Within the Food and Agriculture Organization, it 
is necessary to revitalize activities in the transfer of 
advanced technologies and seeds and in the provision 
of financial and technical assistance to developing 
countries. We call for enhanced support for the 
assistance programmes being implemented through the 
World Food Programme. 
 The lives of millions of men, women and children 
on Earth depend on their ability to exercise their 
human right to an adequate food supply. That issue 
requires not protracted discussions, but resolute 
practical action, since the food crisis, which deprives 
human beings of their dignity, is no less of a threat than 
terrorism itself. We believe that the world’s leading 
countries should act more responsibly to mitigate the 
consequences of the global energy, food, climate and 
financial crises, particularly with regard to the poor 
and developing States, which are most affected by the 
devastating consequences of those phenomena. 
 Tajikistan, which has fertile soil and is rich in 
water resources, can make its own contribution to the 
resolution of that problem. More than 55 per cent of all 
water resources in the Central Asia region originate in 
Tajikistan. Not only is that amount of water sufficient 
to meet the freshwater needs of agricultural irrigation 
and related economic sectors in the region; it can also 
serve as a major source for the generation of 
ecologically sound electrical energy. Tajikistan’s 
hydropower capacity, in particular, is estimated at 
525 billion kilowatt-hours, and only 5 per cent of that 
capacity is currently being utilized. 
 It is only by taking a comprehensive and mutually 
beneficial approach to the use of hydropower and other 
natural resources that the States of Central Asia can 
ensure sustainable development in the region and help 
to resolve its food and environmental problems, 
notably through the efficient use of those resources. 
Only mutually beneficial cooperation aimed at such 
use can bring well-being to the peoples inhabiting that 
vast region. We hope that our plans will be supported 
by the Bretton Woods institutions and by United 
Nations partners in the private sector. 
 I believe that we need to create an economic 
mechanism for the transfer of water and energy 
resources, which would serve the interests of both 
upstream countries, which are rich in water resources, 
and downstream countries, most of which are rich in 
hydrocarbon raw materials. 
 The problem of climate change is already 
affecting our region, in particular its water resources. 
As a result of global warming, Tajikistan’s glaciers 
have diminished in size by more than 30 per cent. That 
has produced low water levels in our rivers over the 
past three years, which in turn has caused grave social 
and economic problems by triggering drought, a locust 
invasion and other difficulties. Without the 
implementation of hydropower projects, our country 
will be unable to achieve the MDGs or arrive at 
sustainable growth, as shown clearly last winter, when 
weather of unprecedented severity revealed all the 
difficulties of the transitional period. Next winter and 
summer are expected to be even more challenging. 
 Obviously, water is an essential resource, because 
it is needed not only to sustain human life, but also for 
industrial purposes, environmental protection and the 
 
 
3 08-51845 
 
entire development process. Addressing urgent water-
related issues and promoting international cooperation 
in meeting the water challenge are the goals of the 
International Decade for Action, “Water for Life”, 
2005-2015, which was initiated by the Republic of 
Tajikistan. I invite Member States to designate 
representatives to participate in the International 
Freshwater Forum, to be held in Dushanbe in 2010, to 
review the practical implementation of the 
internationally agreed water agenda. 
 Despite the many water-related events held 
throughout the world at various levels in recent years, 
the issue of water remains urgent. For that reason, in 
order to ensure that water issues are comprehensively 
addressed and that efforts taken at the national, 
regional and global levels are strengthened, the 
Republic of Tajikistan proposes that a special session 
of the General Assembly be convened to review 
progress made in achieving the goals set for the Water 
Decade and identify areas for further action. 
 Today, in addition to the general debate, a high-
level event on the Millennium Development Goals is 
being held at United Nations Headquarters. My country 
regards timely achievement of the MDGs as a priority 
issue. The Government of Tajikistan has been 
implementing its national development strategy up to 
2015. The strategy, developed at the initiative of the 
United Nations and with its direct involvement, reflects 
a largely new approach to development. It takes into 
account global experience in the area of development, 
the implementation of similar strategic documents, 
lessons drawn and conclusions reached during the 
previous stages of the country’s development, current 
realities and development prospects. However, I must 
note that the federal financing of the country’s social 
progress is limited by the growth rate of our economy. 
 It is obvious that, in many respects, achievement 
of the MDGs depends on the approach taken by the 
international community to the provision of assistance 
to developing countries and the timely mobilization of 
internal and external resources. In that respect, 
Tajikistan associates itself with the appeals made to the 
donor community to double its development assistance, 
which is vital for the support of sustainable growth and 
for the achievement of internationally agreed goals. 
 The proposal that debts accrued by developing 
countries be relieved in exchange for the 
implementation of national projects in the area of 
sustainable development remains relevant. The soaring 
costs and, in many cases, artificially inflated prices of 
hydrocarbon raw materials and food have considerably 
worsened and complicated the financial situation of 
poor and developing countries. Even partial 
cancellation of their debt would help, since it would 
release funds that could be invested in education and 
the entire social sector, environmental protection, the 
fight against HIV/AIDS and other areas. 
 The forthcoming Follow-up International 
Conference on Financing for Development to Review 
the Implementation of the Monterrey Consensus, to be 
held in Doha, will provide a good opportunity for the 
further development of effective measures to provide 
the resources needed to achieve the MDGs. Our hope is 
that the Doha Conference will provide new impetus for 
the implementation of the Monterrey Consensus and 
that it will enhance the spirit of global partnership and 
solidarity. 
 The situation in Afghanistan, which has been 
devastated by a long period of conflict and violence, is 
a source of grave concern. Afghanistan needs not only 
a larger military presence on its territory, but also 
targeted economic, technical and humanitarian 
assistance. Experience has shown that military action 
against terrorist groups is often far less effective than 
carefully thought-out non-violent political and 
economic measures. We must, as a matter of urgency, 
realistically consider involving other influential 
regional actors, including the Shanghai Cooperation 
Organization, in resolving the Afghan issue. 
 Strengthening international cooperation in the 
fight against terrorism is inseparable from 
counteracting the trade in illicit drugs. It is essential 
that we assist the Government of Afghanistan in 
destroying the technological and financing links of the 
modern illicit-drug industry. Consolidated efforts to 
that end will enhance the achievement of the goals set 
out in the United Nations Global Counter-Terrorism 
Strategy and the Paris Declaration. 
 The global system of fighting terrorism, 
transnational organized crime and illicit drug 
trafficking which is currently being shaped cannot be 
built without support from regional organizations. In 
this regard, Tajikistan salutes the efforts of the United 
Nations to expand its cooperation with relevant 
regional organizations. These are powerful structures, 
and involving them in addressing global issues will 
  
 
08-51845 4 
 
prevent modern challenges and threats from taking on 
undesirable dimensions. 
 The United Nations and peacebuilding are 
inseparable. We appreciate the devotion of those who 
selflessly worked at the United Nations Tajikistan 
Office of Peacebuilding and pay tribute to those who 
lost their lives while performing their professional 
duty. The settlement model for the inter-Tajik conflict, 
involving assistance from the United Nations and 
guarantor States, has been acknowledged as a unique 
example of both peacebuilding and preventive 
diplomacy. 
 We support the Secretary-General’s initiative to 
reform the peacekeeping machinery, and we believe 
that it is essential to continue providing the relevant 
political, financial and logistical support to 
peacekeepers in order to help them cope with their 
difficult missions. 
 Tajikistan endorses the priority attention given by 
the United Nations to enhancing the effectiveness of 
assistance to countries that have endured internal 
conflicts and supports the activities of the 
Peacebuilding Commission, which is mandated to 
contribute to ensuring coordination and enhancing the 
effectiveness of international assistance to such 
countries. In order to strengthen peace and stability, 
countries that have suffered internal conflicts need not 
only humanitarian assistance but also concrete help in 
dealing with their economic and social problems, along 
with support for their efforts to establish the foundation 
that is essential for a transition to sustainable 
development. 
 This year the international community celebrated 
the 1,150th anniversary of the birth of Abuabdullohi 
Rudaki, the founder of Tajik-Persian literature. The 
essence of his moral philosophy can be described as 
praise for such eternal spiritual values as kindness, 
beauty, tolerance and mutual assistance. Centuries 
later, the poetry of Rudaki continues to call for 
strengthening friendship among nations and expanding 
dialogue among civilizations; it sings a hymn to 
humanism and harmony. As noted by the Secretary-
General, 
 “Rudaki’s timeless and profound writings provide 
an inspiration for the Alliance of Civilizations, 
our initiative to counter extremism and heal the 
divisions that threaten our world”. (Press release 
SG/SM/11646) 
 I am confident that the common human values 
praised by Rudaki are in harmony with the objectives 
pursued today by the United Nations worldwide. I am 
very optimistic about our ability to make the world a 
better place and to meet the aspirations and hopes of 
our peoples. 